UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 2, 2011 URBAN BARNS FOODS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-145897 (Commission File Number) N/A (IRS Employer Identification No.) 7170 Glover Drive Milner, British Columbia, Canada V0X 1T0 (Address of principal executive offices) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOTION OF ASSETS SHARE EXCHANGE AGREEMENT As used in this Current report, the terms “we”, “us” and “our” refer to Urban Barns Foods Inc., a Nevada company.References to “NIM”, refer to Non Industrial Manufacture Inc., a private corporation formed under the laws of the Province of Alberta. On May 2, 2011, we entered into a share exchange agreement (the “Share Exchange Agreement”) with NIM and the shareholders of NIM (the “NIM Shareholders”). Pursuant to the terms and provisions of the Share Exchange Agreement, we agreed to acquire from the NIM Shareholders the total issued and outstanding shares of NIM’s Class A common stock in exchange for the issuance to the NIM Shareholders of an aggregate 2,500,000 shares of our restricted Class B common stock. In order to consummate the Share Exchange Agreement, we were required to fulfill the following closing conditions under the Share Exchange Agreement: We shall create the shares of Class B common stock whereby each share of Class B common stock shall: (i) have 20 votes per share; (ii) be convertible twelve (12) months from issuance into twenty (20) shares of our Class A common stock (the “Conversion Ratio”); and (iii) in the event we shall in any manner, subsequent to the issuance of the shares ofClass B common stock, approve a reclassification involving a reverse stock split and subdivision of issued and outstanding shares of our common stock, the Conversion Ratio shall forthwith be adjusted by proportionately increasing the Conversion Ratio on the date that such subdivision shall become effective. On June 2, 2011, we acknowledged performance and satisfaction of all conditions precedent to the Share Exchange Agreement, including receipt of the audited financial statements since inception and the interim period ended April 30, 2011 of NIM. Therefore, the transaction with NIM closed. As a result, NIM is now our wholly owned subsidiary, and we have acquired the business of NIM, which is the design and manufacture of growing machines that can be used by producers of select organic and conventional fruits and vegetables in secure and controlled indoor environments.A full description of the terms of the Share Exchange Agreement can be found in our Current Report on Form 8-K/A filed with the United States Securities and Exchange Commission (the “SEC”) on June 1, 2011. Our management believes that acquisition of NIM as our wholly-owned subsidiary will be beneficial to us and our shareholders allowing us to develop a hi output low input growing technologies. Prior to our entry into the Share Exchange Agreement, there were material relationships between us, our respective affiliates, directors or officers, and associates of our respective officers and directors and NIM and its respective affiliates, directors or officers, and associates of its respective officers or directors. Merrill Meikleham, the President and a director of NIM is the spouse of Daniel Meikleham, our Chief Financial Officer and Chairman of our Board of Directors. Amendment to Articles of Incorporation and Designation of Common Stock On June 22, 2011, our Board of Directors and our shareholders approved an amendment to our articles of incorporation (the “Amendment”). The Amendment increased our authorized capital stock to 525,000,000 shares of common stock consisting of 500,000,000 shares of Class A common stock, $0.001 par value, and 25,000,000,000 shares of Class B common stock, $0.001 par value. The Amendment was filed with the Nevada Secretary of State on June 28, 2011. On June 22, 2011, our Board of Directors and our shareholders approved an amendment to the designation of Class A Common Stock and Class B Common Stock (the “Amendment to Designation”). On May 20, 2011, we had filed an amendment to our articles of incorporation designating that of the 100,000,000 authorized shares of common stock, 97,500,000 shares would be designated as Class A Common Stock and 2,500,000 shares would be designated as Class B Common Stock. The Class B Shares were convertible at any time after a one-year anniversary from the issuance date of the shares of Class B Common Stock into twenty (20) fully paid and non-assessable shares of Class A Common Stock. The Amendment to Designation provides that the shares of Class B Common Stock may be convertible at any time into shares of Class A Common Stock. The Board of Directors determined that it would be in our best interests and our shareholders to file the Amendment to Designation to provide for the ability of the holder of shares of Class B Common Stock to be able to convert the shares of Class B Common Stock into shares of Class A Common Stock immediately upon the issuance of the shares of Class B Common Stock or any time thereafter at the sole option of the holder based upon: (i) potential public confusion and perception of the fully diluted position after the reverse stock split was effected; and (ii) the fact that any conversion of the shares of Class B Common Stock into shares of Class A Common Stock would have no effect on the holding period under Rule 144 requiring the record holder to hold the shares for a minimum of six months and for a period of one year before the restrictive legend may be removed. The Amendment to Designation was filed with the Nevada Secretary of State on June 28, 2011. 1 ACCOUNTING TREATMENT The share exchange is being accounted for as a reverse merger acquisition for accounting purposes, as NIM is now our wholly owned subsidiary. Consequently, the assets, liabilities and historical operations of NIM will only be reflected in our consolidated financial statements after the completion of the share exchange, as will our operations since the closing of the share exchange. BUSINESS Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements. To the extent that any statements made in this report contain information that is not historical, these statements are essentially forward-looking. Forward-looking statements can be identified by the use of words such as “expects,” “plans,” “will,” “may,” “anticipates,” believes,” “should,” “intends,” “estimates,” and other words of similar meaning. These statements are subject to risks and uncertainties that cannot be predicted or quantified and, consequently, actual results may differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties include, without limitation, our ability to raise additional capital to finance our activities; the effectiveness, profitability and marketability of our products; legal and regulatory risks associated with the share exchange; the future trading of our common stock; our ability to operate as a public company; our ability to protect our proprietary information; general economic and business conditions; the volatility of our operating results and financial condition; our ability to attract or retain qualified senior management personnel and research and development staff; and other risks detailed from time to time in our filings with the SEC, or otherwise. Information regarding market and industry statistics contained in this report is included based on information available to us that we believe is accurate. It is generally based on industry and other publications that are not produced for the purposes of securities offerings or economic analysis. We have not reviewed or included data from all sources, and cannot assure investors of the accuracy or completeness of the data included in this report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. We do not undertake any obligation to publicly update any forward-looking statements. As a result, investors should not place undue reliance on these forward-looking statements. Overview We were incorporated as HL Ventures Inc. on May 21, 2007 under the laws of the State of Nevada.Urban Barns Inc. was incorporated on July 3, 2009 under the laws of the Province of Alberta.On December 4, 2009 we acquired all of the issued and outstanding common shares of Urban Barns pursuant to a share exchange agreement dated October 9, 2009.As a result, Urban Barns is our wholly owned subsidiary.Our principal executive office is located at 7170 Glover Drive, Milner, British Columbia, Canada V0X 1T0. Our telephone number is 604.888.0420.Our fiscal year end is July 31. Current Business Operations We are an urban produce production company that strives to be the supplier of choice of fresh, locally grown, high-quality organic and conventional fruits and vegetables for urban consumers. We have identified a revenue opportunity in the produce industry which we believe is currently underutilized. This consists primarily of producing select fruits and vegetables in a secure, indoor environment in close proximity to urban centers, where the population of potential consumers exceeds that of rural locales, regardless of regional climate or outdoor growing season constraints.Our business plan therefore seeks to eliminate two of the most important logistical problems facing both producers and consumers of organic and conventional fruits and vegetables today: ● costs and delays related to shipping fresh produce from where it is grown to where it can be sold; and ● variations in climate that prevents certain produce from being grown in certain markets. Our strategy is to develop a series of “urban barns” that we use to grow our fruits and vegetables in a number of urban centers, beginning with Vancouver, Canada and San Juan, Puerto Rico.To do this, we plan to lease and retrofit a series of warehouse-type facilities in high density strategic locations and purchase and install proprietary growing machines to grow our organic and conventional produce.This will provide consumers with a desirable degree of food security in addition to the other benefits associated with Controlled Environment Agriculture, such as a reduced ecological footprint. Our mission is to become the first company to create brand-name awareness for its produce by providing locally-grown fruits and vegetables to local retailers and businesses at prices that compete with those at which conventional and organic produce is typically offered.We believe that this will permit consumers to substitute traceable fresh, healthy, high-quality local equivalents into their diet in place of untraceable fruits and vegetables grown in distant regions at a similar or more competitive price point. 2 Technology In accordance with the Share Exchange Agreement with NIM, we have acquired and now own the technology that we plan to use to cultivate our fruits and vegetables which consists of a patent pending proprietary Controlled Environment Agriculture apparatus used to grow produce indoors that covers a limited amount of space and subjects plants to a variety of light spectrums over the course of their growing cycles. It was developed by NIM and although the machine is not yet patent-protected, the inventors have filed a United States provisional patent application and they have assigned full patent rights to NIM. As of the date of this Current Report, we plan in the next twelve months to further protect this technology by filing for patent protection in select jurisdictions throughout the world. Management believes that each machine occupying 150 square feet of floor space can yield as much output as 1500 square feet of greenhouse space, which allows a single machine to produce up to sixty five times the crop yield that it would using standard agriculture cultivation practices.In addition to the land-use benefits it provides, management believes that the growing apparatus makes efficient use of light, energy, water, temperature, production cycle, transportation and labor, and is capable of producing safe, secure and traceable, fresh produce in controlled urban environments.Our strategy of using this technology will allow us to reduce the cost of production, water usage, carbon emissions and herbicide and pesticide use as compared to traditional methods of farming. Products and Services We plan to initially offer the following fruits and vegetables for sale, as we have found that they are relatively easy to propagate and can be grown to maturity in short production cycles: lettuce, spinach, basil, strawberries, cucumbers, eggplant, peppers and tomatoes. We have identified these items due to their high demand and profit potential, but this list is by no means exhaustive. Our growing partner, Bevo Agro Inc., is the largest propagator of plants in North America and was founded by our President, Chief Executive Officer and Director, Jacob Benne.As of the date of this Current Report, Bevo Agro has been awarded Organic Crop Improvement Association (OCIA) International certification for cucumbers, eggplant, peppers, and tomatoes and we anticipate cultivating organic varieties of these along with conventional varieties of lettuce, spinach, basil, and strawberries. We have entered into negotiations with Bevo Agro to supply the seedlings, which are young plants that have been propagated from seeds, for our initial Vancouver “urban barn” at cost.Due to our relationship with Bevo Agro, we anticipate that it will also supply any other “urban barns” that we establish unless we are able to outsource the supply of seedlings to a local producer in a more cost-effective manner.We plan to develop our own propagation facility in San Juan, Puerto Rico for our local “urban barn” location in conjunction with Bevo Agro. Market Currently, geography and logistics make produce farming a specialty or seasonal enterprise.We are dedicated to changing this perception by growing fresh, safe, healthy fruits and vegetables in urban facilities regardless of climate on a year-round basis in a more environmentally-sustainable manner than traditional or greenhouse cultivation would permit.Through the use of NIM’s specialized growing machine and the selection of strategic locations for our “urban barns”, we believe that we can both service and expand the ever-increasing market for locally-grown produce in a cost-effective and competitive manner. Based on statistics, management believes that local grown products account for less than 2% of Canada’s food supply and occupy less than 1% of its dedicated cropland.Nevertheless, management believes that over the past decade the market for such products has grown by approximately 100% and it is projected to continue to grow for the foreseeable future.The same is true in the United States, where the farm industry is heavily subsidized and the federal government has indicated that food security and safety are top priorities. There are strong indications that consumers are now, more than ever, interested in purchasing safe, locally-grown produce that is subject to a standard of quality such as organic certification.The recent growth of farmer’s markets and the expansion of supermarket chains such as Whole Foods demonstrates that demand for such produce exists, as do public concern over herbicide and pesticide use, country-of-origin labeling and greenhouse gas emissions associated with shipping unripe produce hundreds, and even thousands, of miles from farm to retail outlet.The “eat locally” movement has even been touted in the mainstream U.S. media as a method of reducing one’s carbon footprint. We plan to capitalize on the opportunity presented by this shift in consumer attitudes by offering them fresh, locally-grown produce alternatives that are competitively-priced and capable of instilling a measure of brand recognition. To achieve the latter, we plan to employ shop-floor selling techniques (i.e. “taste-before-you-buy” campaigns) at the retail level, engage in targeted print advertising and leverage existing social networks on the Internet.We also plan to target additional markets that require bulk produce on a continuous basis, such as produce processors, hotels and restaurants, and we believe that our ability to provide a constant supply of fruits and vegetables regardless of the local climate or season will differentiate our produce from that of our competitors. 3 Distribution Methods We plan to become a leading supplier of produce by differentiating our fruits and vegetables from other available produce and substantially lowering the shipping costs required to transport most produce from its point of origin to point of sale. To accomplish this, we plan to lease and retrofit a network of buildings in high density urban locations and equip them with NIM’s patent pending growing machines to cultivate a variety of fruits and vegetables. The technology will allow us to grow produce with high yields using a fast growing cycle in any location regardless of the local climate. Once we have grown our produce, we plan to leverage the infrastructure established by Robyn Jackson, our Vice President, Logistics and Director, to distribute our fruits and vegetables on a cost-effective basis throughout western Canada. We anticipate entering into agreements with a variety of regional distributors in any other locations in which we plan to operate once we have established the validity of our business model. In addition, we plan to franchise or license our newly acquired patent pending growing machine to strategically located local producers. Locations We plan to establish our first “urban barns” in San Juan, Puerto Rico and in United Arab Emirates.We have entered into negotiations with Jacob Benne, our President, Chief Executive Officer and Director, to supply space for our first commercial research and development facility in Vancouver and we have also met with the Secretary of Agriculture of the Commonwealth of Puerto Rico, who has indicated an interest in donating government property to attract us to establish a facility in San Juan.We targeted Puerto Rico for our first location based on tax incentives, the presence of a large potential customer base, and a thriving tourism industry whose hotels, cruise ships and restaurants require a supply of fresh, high-quality produce year-round. We have targeted the U.A.E. due to the shortage of domestically produced fresh produce. Following the set-up of our first two “urban barns”, we anticipate investigating other potential locations in North America and evaluating such attributes as local production costs, our existing and prospective distributor relationships, typical local produce prices and local competition before we commit to establishing a facility in any urban center. Competition We will compete with operators of greenhouses to establish a network of controlled indoor environments in urban locations for the purpose of growing fresh fruit and vegetables year-round.However, this common method of growing high-quality produce is limited in terms of cost and scale: greenhouse operators must incur both high fixed and variable costs to build and maintain specialized structures for this purpose, which makes it difficult for them to scale their operations to optimal size.Since we plan to lease and retrofit existing buildings and use patent pending technology to grow our fruits and vegetables, we will not have to incur a significant capital outlay to establish our “urban barns”, and the only limitations we will face in terms of scale will be related to the cost of acquiring and renovating similar facilities in close proximity to urban centers. We also face competition from producers of organic fruits and vegetables that are grown and shipped from such locations as California, Mexico and Chile.In many cases, these producers are able to grow produce year-round, but they face uncertainty related to shipping costs and delays and variations in climate, as well as environmental risks related to runoff exposure and the presence of airborne agents from surrounding farms. Intellectual Property We own the copyright of our logo and all of the contents of our website, www.urbanbarnsfoods.com.We are in the process of filing for protection of our trademark. We have filed for patent protection for our Controlled Environment Agricultural technology with the United States of America Patent and Trademark Office on May 6, 2011. Research and Development We have incurred $24,774 on research and development activities during fiscal year ended July 31, 2010. Moreover, our directors and executive officers have devoted a significant amount of their time to research and development activities on our behalf related to indoor growing methods. The growing methods combined with NIM’s growing system leads to an efficient yield per acre compared with other agriculture growing methods. 4 Reports to Security Holders Although we are not currently subject to the reporting and other requirements of the Exchange Act, we intend to furnish our shareholders with annual reports containing financial statements audited by our independent auditors and to make available quarterly reports containing unaudited financial statements for each of the first three quarters of our fiscal year. The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site at www.sec.gov that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. Government Regulation We do not require any government approvals to carry out our planned research and development operations as described above.However, once we have established our planned “urban barns” locations, we anticipate that we will have to obtain the necessary government licenses, authorizations and labor permits to legally manage our facilities in the locations in which we plan to grow produce. While our intended business activities do not currently violate any laws, any regulatory changes that impose restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs and decreasing demand for our products, which could have a material adverse effect on our results of operations. Employees and Consultants As of the date of this Current Report, we have a substantial number of consultants, with which we have entered into certain consultant agreements. Certain of the consultant agreements are disclosed below. We plan to hire a number of full-time employees in the near future to engage in administrative and research and development tasks in Vancouver and the development our first two “urban barn” facilities in San Juan, Puerto Rico, and in Dubai, U.A.E. Once we have entered into definitive agreements to distribute our produce, we anticipate hiring additional employees to operate these facilities and engaging various consultants to provide legal, accounting, marketing and software development services to us. Consultant Agreements Effective August 8, 2011, we entered to three separate consultant agreements dated August 8, 2011 ((collectively, the “Consultant Agreements”) with certain consultants (collectively, the “Consultants”), respectively. In accordance with the terms and provisions of the Consultant Agreements, the Consultants will assist is in our strategic business planning and development regarding: (i) the design, engineering and development of a prototype barn silo; (ii) multi-media presentation development to highlight corporate overview, financial projections, market opportunity and the Company’s video; and (iii) the development and execution of agreements to vend complimentary technologies into our business operations. In further accordance with the terms and provisions of the Consultant Agreements, we granted to each of the Consultants 300,000 stock options under our 2011 Stock Options Plan, which stock options are exercisable into shares of Class A common stock at $1.80 per share expiring on July 31, 2012 (the “Stock Options”). The Stock Options have been registered under the Company’s registration statement on Form S-8 filed with the Securities and Exchange Commission on August 8, 2011. Properties Our executive office is located at 7170 Glover Drive, Milner, British Columbia, Canada V0X 1T0. We have not entered into any agreement regarding this office, which is provided to us at no charge by Jacob Benne, our President, Chief Executive Officer and Director. We have not entered into any agreements to acquire any other material properties, although we anticipate spending approximately $979,200 on our direct cost of sales, which includes property expenditures, during the next 12 months (beginning September 2011). 5 2 On August 8, 2011, our Board of Directors authorized and approved the adoption of the 2011 Stock Option Plan under which an aggregate of 20,000,000 of our shares may be issued. The purpose of the 2011 Stock Option Plan is to enhance our long-term stockholder value by offering opportunities to our directors, officers, employees and eligible consultants to acquire and maintain stock ownership in order to give these persons the opportunity to participate in our growth and success, and to encourage them to remain in our service. The 2011 Plan is to be administered by our Board of Directors or a committee appointed by and consisting of one or more members of the Board of Directors, which shall determine (i) the persons to be granted Stock Options under the 2011 Plan; (ii) the number of shares subject to each option, the exercise price of each Stock Option; and (iii) whether the Stock Option shall be exercisable at any time during the option period or whether the Stock Option shall be exercisable in installments or by vesting only. The 2011 Plan provides authorization to the Board of Directors to grant Stock Options to purchase a total number of shares of common stock not to exceed 20,000,000 shares as at the date of adoption by the Board of Directors of the 2011 Stock Option Plan. At the time a Stock Option is granted under the 2011 Stock Option Plan, the Board of Directors shall fix and determine the exercise price at which shares of our common stock may be acquired. In the event an optionee ceases to be employed by or to provide services to us for reasons other than cause, retirement, disability or death, any Stock Option that is vested and held by such optionee generally may be exercisable within up to ninety (90) calendar days after the effective date that his position ceases, and after such 90-day period any unexercised Stock Option shall expire. In the event an optionee ceases to be employed by or to provide services to us for reasons of retirement, disability or death, any Stock Option that is vested and held by such optionee generally may be exercisable within up to one-year after the effective date that his position ceases, and after such one-year period, any unexercised Stock Option shall expire. No Stock Options granted under the Stock Option Plan will be transferable by the optionee, and each Stock Option will be exercisable during the lifetime of the optionee subject to the option period up to ten (10) years or the limitations described above. Any Stock Option held by an optionee at the time of his death may be exercised by his estate within one (1) year of his death or such longer period as the Board of Directors may determine. The exercise price of a Stock Option granted pursuant to the 2011 Stock Option Plan shall be paid in full to us by delivery of consideration equal to the product of the Stock Option in accordance with the requirements of the Nevada Revised Statutes. Any Stock Option settlement, including payment deferrals or payments deemed made by way of settlement of pre-existing indebtedness, may be subject to such conditions, restrictions and contingencies as may be determined. As of the date of this Current Report, an aggregate of 900,000 Stock Options have been granted, which were subject to an S-8 registration statement as amended filed with the Securities and Exchange Commission on August 12, 2011. The 900,000 Stock Options have been exercised resulting in the issuance of 900,000 shares of our Class A Common Stock. RISK FACTORS Risk Factors Related to Our Business There is Limited Evidence that Our Technology will be Profitable in a Commercial Application. Although we believe that our technology will enable us to implement our business plan, our technology is still in the early stage of development and commercialization and has only limited results in a commercial setting. If our technology does not perform as anticipated regarding commercial production of vegetables or fruits, we will be unable to achieve profitability. Our Business is Dependent on Locating Suitable Facilities and Successfully Completing the Custom Construction Necessary to Install and Operate our Urban Barns Farming Equipment. We expect to raise capital to construct our various urban barns indoor farming facilities. This requires that we lease and retrofit appropriate facilities. Assuming we can obtain suitable leasing arrangements, extensive specialized construction will be required to adapt these facilities for our business model.There is no assurance that we will be able to locate the required specialized construction personnel or that construction of the facilities will be completed within our anticipated time frame or budget. Construction projects are subject to cost overrun and delays not without our control or that of our subcontractors, such as those caused by governmental entities, financing delays or bad weather. Delays can also arise from design changes and material equipment shortages or delays in delivery. Our inability to construct any facility in a timely fashion and without our projected construction budget could have a material adverse effect on our business and our anticipated financial performance. 6 Outbreaks of Plant Diseases or Pest Infestations Can Significantly Restrict our Ability to Conduct Operations.We intend to take all reasonable precautions to ensure that our future planned crops are healthy and that our urban barns farming facilities operate in a sanitary and environmentally sound manner. However, notwithstanding our precautions, plant diseases or pest infestations could destroy all or a significant portion of the crops in a facility and could eliminate or significantly reduce production from that facility until we are bale to disinfect the facility and grow replacement crops. We do not believe that insurance against crop damages from disease or pest infestations will be available. Therefore, such an infestation or contamination could have a significant adverse impact on our business. A Significant Interruption in the Operation of Our Indoor Urban Barns Farming Facility Could Potentially Disrupt Our Operations.Initially, we will have only one or two indoor urban barns farming facilities supporting our operations. A significant interruption impacting these facilities, whether as a result of plant diseases or pest infestations, a natural disaster, technical or labor difficulties, fire or other causes, could impair our ability to timely grow or deliver products, potentially resulting in a material adverse effect on our business, financial position and results of operations. Water or Power Shortages Could Disrupt Production and Have a Material Adverse Affect on Our Business.Our production will require a continual supply of utilities, such as water and electricity. Interruptions of water or electricity supply could result in temporary shutdown of our irrigation and electrical systems. Any suspension or termination of water or electric duration or other unexpected business interruptions could have a material and adverse impact on our future crops and consequently on our business, financial condition and result so f operations. Energy and Fuel Cost Variations Could Adversely Affect Operating Results.Energy costs, particularly electricity and natural gas, constitute a substantial portion of our operating expense. The price and supply of energy and natural gas are unpredictable and fluctuate based on events outside our control, including demand for oil and gas, weather, actions by OPEC and other oil and gas producers, and conflict in oil-producing countries. Price escalations in the cost of electricity or reductions in the supply of natural gas could increase operating expenses and negatively affect our results of operations. We may not be able to pass through all or part of he increased energy and fuel costs to our customers. Our Income Will Depend on Sales of Perishable Merchandise, Which Can Loose its Value Quickly.Although the urban barns indoor farming concept is intended to reduce the time between harvest and sale, our crops will still be subject to all the risks of any perishable food, including spoilage. Accordingly, any delay in harvesting or shipping our crops could result in losses due to spoilage, which would adversely affect or revenues and net income. Our Business is Sensitive to Fluctuations in Market Prices and Demand for Our Future Products. Fresh vegetables are highly perishable and generally must be brought to market and sold very shortly after harvest. The selling price for a certain type of vegetable depends on factors such as the supply of and demand for such vegetables and the availability and quality of such vegetables in the marketplace. We will plan our future production schedule and crop selection based on our analysis and estimate of future market demand. Demand for our future products will depend primarily on consumer-related factors, such as demographics, local preferences and food consumption trends, as well as macroeconomic factors, such as the condition of the economy and the level of consumer confidence. To remain competitive, we will need to continually monitor and adapt to the changing market demand. Our failure or inability to follow or adapt to changes in market demand in a timely manner, if at all, may have a material and adverse effect on our business and our results of operations. We Face the Risk of Fluctuations in the Cost, Availability and Quality of Our Raw Materials. Increases in the cost of raw materials essential to our operations, particularly plant seeds and seedlings, fertilizer, insecticides and transport materials, would increase our costs of production, which we may be unable to recoup through higher prices for our crops. A scarcity of these raw materials could require us to curtail future production, which also would have a material adverse effect on our results of operations. We Will be Subject to the Risk of Product Contamination and Product Liability Claims As Well As Negative Publicity Associated With Food Safety Issues.External factors may depress the prices for our future products when we eventually market them. General public concerns regarding the quality, safety or health risks associated with particular vegetables could reduce demand and price for some of our potential products. Harms to the health of consumers may result from tampering by unauthorized third parties, product contamination or spoilage, including the presence of foreign objects, substances, chemicals, other agents or residues introduced during the growth , storage, handling or transportation phases. We could become subject to claims or lawsuits relating to consumption of our products that are alleged to cause harm to the health of consumers. Even if a product liability claim is unsuccessful or is not fully pursued, the negative publicity surrounding any assertion that our products caused illness or discomfort could adversely affect our reputation with existing and potential customers and our corporate and brand image. Market demand for our products may also be adversely affected by negative publicity concerning food safety of vegetables produced by other vegetable producers in our target markets. Such negative publicity may lead to a loss of consumer confidence and a decrease in the potential demand and price for our product. Despite such decreased demand, circumstances may require us to bring our produce to market promptly, in which case we may experience losses on those products. The Fresh Vegetable Market is Highly Competitive and Our Growth Could be Adversely Affected if We Cannot Compete Effectively. Our competitors will include, but are not limited to, local, regional, national and international products of produce of all kinds. Their businesses will compete with us for customers and locations. In addition, some are expanding more aggressively in marketing a range of natural and organic foods. Some of these potential competitors may have been in business longer or may have greater financial or marketing resources than we do and may be able to devote greater resources to sourcing, promoting and selling their products. In addition, indoor vertical farming is a relatively new business. There are other indoor vertical agricultural systems available and the cost of entry into the indoor vertical farming business may not prove to be a significant competitive barrier. There can be no assurance that others have not developed or will not independently develop proprietary technology similar to ours. 7 We Have a History of Operating Losses and There Can Be No Assurance We Will Be Profitable in the Future. We have a history of operating losses, expect to continue to incur losses, and may never be profitable, and we must be considered to be in the exploration stage. Further, we have been dependent on sales of our equity securities and debt financing to meet our cash requirements. We have incurred a net loss from operations totaling $321,897 for the nine month period ended April 30, 2011. Further, we do not expect positive cash flow from operations in the near term. There is no assurance that actual cash requirements will not exceed our estimates. In particular, additional capital may be required in the event that operating costs are greater than we expect. Our development of and participation in what could evolve into an increasing number of urban farms may require substantial capital expenditures. The uncertainty and factors described throughout this section may impede our ability to economically find, develop, produce, establish and maintain urban farms. As a result, we may not be able to achieve or sustain profitability or positive cash flows from operating activities in the future. We Have Received a Going Concern Opinion In the Report of our Independent Registered Public Accounting Firm Accompanying Our July 31, 2010 and July 31, 2009 Financial Statements. The independent registered public accounting firm’s report accompanying our July 31, 2010 and 2009 audited financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that the Company will continue as a going concern." Our ability to continue as a going concern is dependent on raising additional capital to fund our operations and ultimately on generating future profitable operations. There can be no assurance that we will be able to raise sufficient additional capital or eventually have positive cash flow from operations to address all of our cash flow needs. If we are not able to find alternative sources of cash or generate positive cash flow from operations, our business and shareholders will be materially and adversely affected We Will Require Additional Funding in the Future. Based upon our historical losses from operations, we will require additional funding in the future. If we cannot obtain capital through financings or otherwise, our ability to execute our business plan and achieve operational levels will be greatly limited. Our current operational plans require us to make capital expenditures for creation and establishment of our urban farms. Historically, we have funded our operations through the issuance of equity. We may not be able to obtain additional financing on favorable terms, if at all. Our future cash flows and the availability of financing will be subject to a number of variables, including potential production and the market of our urban farms. Further, debt financing, if utilized, could lead to a diversion of cash flow to satisfy debt-servicing obligations and create restrictions on business operations. Any Change to Government Regulation/Administrative Practices May Have a Negative Impact on Our Ability to Operate and Our Profitability. The laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in Canada and the United States or any other jurisdiction, may be changed, applied or interpreted in a manner which will fundamentally alter our ability to carry on business. The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate and/or our profitability. We May be Unable to Retain Key Employees or Consultants or Recruit Additional Qualified Personnel. Our extremely limited personnel means that we would be required to spend significant sums of money to locate and train new employees in the event any of our employees resign or terminate their employment with us for any reason. Due to our limited operating history and financial resources, we are entirely dependent on the continued service of Jack Benne, our Chief Executive Officer, and Daniel Meikleham, our Chief Financial Officer. Further, we do not have key man life insurance on either of these individuals. We may not have the financial resources to hire a replacement if one or both of our officers were to die. The loss of service of either of these employees could therefore significantly and adversely affect our operations. Nevada Law and Our Articles of Incorporation May Protect our Directors From Certain Types of Lawsuits. Nevada law provides that our officers and directors will not be liable to us or our stockholders for monetary damages for all but certain types of conduct as officers and directors. Our Bylaws permit us broad indemnification powers to all persons against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our officers and directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require us to use our limited assets to defend our officers and directors against claims, including claims arising out of their negligence, poor judgment, or other circumstances. A Majority of Our Directors and Officers Are Nationals and/or Residents of Canada. Currently, the majority of our directors and officers reside in Canada. Therefore, it may be difficult for investors to enforce within the United States any judgments obtained against us or any of our directors or officers. All or a substantial portion of such persons' assets may be located outside the United States. As a result, it may be difficult for investors to effect service of process on our directors or officers, or enforce within the United States or Canada any judgments obtained against us or our officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. Consequently, you may be effectively prevented from pursuing remedies under U.S. federal securities laws against them. In addition, investors may not be able to commence an action in a Canadian court predicated upon the civil liability provisions of the securities laws of the United States. We have been advised by our Canadian counsel that there is doubt as to the enforceability, in original actions in Canadian courts, of liability based upon the U.S. federal securities laws and as to the enforceability in Canadian courts of judgments of U.S. courts obtained in actions based upon the civil liability provisions of the U.S. federal securities laws. Therefore, it may not be possible to enforce those actions against us or any of our directors or officers. 8 Risks Related to Our Class A Common Stock Sales of a Substantial Number of Shares of Our Class A Common Stock Into the Public Market by Certain Stockholders May Result in Significant Downward Pressure on the Price of Our Class A Common Stock and Could Affect Your Ability to Realize the Current Trading Price of Our Class A Common Stock. Sales of a substantial number of shares of our Class A common stock in the public market by certain stockholders could cause a reduction in the market price of our Class A common stock.As of the date of this Current Report, we have 51,169,047 shares of Class A common stock issued and outstanding. We intend to issue a further 1,400,000 shares of Class A common stock registered under the S-8 Registration Statement. In the event all shares of Class A common stock are issued under the S-8 Registration Statement, certain stockholders will be are able to resell up to 7,000,000 shares of our Class A common stock. As a result of the S-8 Registration Statement, 7,000,000 shares of our Class A common stock can be issued and will beavailable for immediate resale which could have an adverse effect on the price of our Class A common stock. As of the date of this Current Report, there are 50,137,027 outstanding shares of our Class A common stock that are restricted securities as that term is defined in Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”). Although the Securities Act and Rule 144 place certain prohibitions on the sale of restricted securities, restricted securities may be sold into the public market under certain conditions. Any significant downward pressure on the price of our Class A common stock as the selling stockholders sell their shares of our Class A common stock could encourage short sales by the selling stockholders or others. Any such short sales could place further downward pressure on the price of our Class A common stock. The Trading Price of Our Class A Common Stock on the OTC Bulletin Board Will Fluctuate Significantly and Stockholders May Have Difficulty Reselling Their Shares. As of the date of this Current Report, our Class A common stock trades on the Over-the-Counter Bulletin Board. There is a volatility associated with Bulletin Board securities in general and the value of your investment could decline due to the impact of any of the following factors upon the market price of our Class A common stock: (i) disappointing results from our operational efforts; (ii) failure to meet our revenue or profit goals or operating budget; (iii) decline in demand for our Class A common stock; (iv) downward revisions in securities analysts' estimates or changes in general market conditions; (v) technological innovations by competitors or in competing technologies; (vi) lack of funding generated for operations; (vii) investor perception of our industry or our prospects; (viii) general economic trends; and ix) commodity price fluctuation In addition, stock markets have experienced price and volume fluctuations and the market prices of securities have been highly volatile. These fluctuations are often unrelated to operating performance and may adversely affect the market price of our Class A common stock. As a result, investors may be unable to sell their shares at a fair price and you may lose all or part of your investment. Additional Issuance of Equity Securities May Result in Dilution to Our Existing Stockholders. Our Articles of Incorporation, as amended, authorize the issuance of 525,000,000 shares of common stock consisting of 500,000,000 shares of Class A common stock and 25,000,000,000 shares of Class B common stock. The Board of Directors has the authority to issue additional shares of our capital stock to provide additional financing in the future and the issuance of any such shares may result in a reduction of the book value or market price of the then outstanding shares of our Class A common stock. If we do issue any such additional shares, such issuance also will cause a reduction in the proportionate ownership and voting power of all other stockholders. As a result of such dilution, your proportionate ownership interest and voting power will be decreased accordingly. Further, any such issuance could result in a change of control. Our Class A Common Stock is Classified as a “Penny Stock” Under SEC Rules Which Limits the Market for Our Common Stock. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. If a trading market for our common stock develops, our common stock will probably become subject to the penny stock rules, and shareholders may have difficulty in selling their shares. A Majority of Our Directors and Officers are Outside the United States With the Result That it May Be Difficult for Investors to Enforce Within the United States Any Judgments Obtained Against Us or Any of Our Directors or Officers. A majority of our directors and officers are nationals and/or residents of countries other than the United States, and all or a substantial portion of such persons' assets are located outside the United States. As a result, it may be difficult for investors to effect service of process on our directors or officers, or enforce within the United States or Canada any judgments obtained against us or our officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. Consequently, you may be effectively prevented from pursuing remedies under U.S. federal securities laws against them. In addition, investors may not be able to commence an action in a Canadian court predicated upon the civil liability provisions of the securities laws of the United States. 9 CAUTIONARY STATEMENT FOR FORWARD-LOOKING STATEMENTS This Current Report on Form 8-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We have based these forward-looking statements on our current expectations and projections about future events.These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” or the negative of such terms or other similar expressions.Factors that might cause or contribute to such a discrepancy include, but are not limited to, those listed under the heading “Risk Factors” and those listedin our other Securities and Exchange Commission filings.The following discussion should be read in conjunction with our Proforma Financial Statements included elsewhere in this Current Report or Form 8K. MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS For Nine Months Ended April 30, 2011 Urban Barns Nine Months Ended April 30, NIM Nine Months Ended April 30, Pro Forma Consolidated Revenues $
